Citation Nr: 0728034	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-11 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 
2004, for the grant of Dependency and Indemnity Compensation 
(DIC).

2.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel

INTRODUCTION

The veteran served on active duty from May 1955 to May 1958, 
and from January 1961 to March 1969.  He died in October 
2000.  The appellant is the surviving spouse of the veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 rating decision of the 
Department of Veterans Affairs (VA), Waco, Texas, Regional 
Office (RO) that granted the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death and awarded Dependency and Indemnity 
Compensation (DIC) to her, effective from March 12, 2004, but 
denied the claim of entitlement to accrued benefits.  The 
appellant ultimately perfected appeals as to the effective 
date assigned to the award of DIC, and the denial of accrued 
benefits.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's claims were denied based upon a finding that 
she did not file a claim for DIC benefits prior to March 12, 
2004, and that she did not file a timely claim for accrued 
benefits within the requisite one year period following the 
veteran's death.  The appellant argued in her April 2005 
substantive appeal that she had filed two prior claims that 
were lost by VA.  She further argued that she was not 
contacted by VA from 2000 to 2004 and that she is entitled to 
retroactive benefits because it was VA's oversight error that 
is responsible for the later effective date.  Thus, this case 
turns upon whether the evidence supports a finding that the 
appellant filed a claim for DIC benefits earlier than March 
12, 2004, and whether she filed a claim for accrued benefits 
within the one year period following the veteran's death.  
In cases such as this that turn upon an interpretation of the 
facts as opposed to the strict application of the law, the 
Veterans Claims Assistance Act (VCAA) is for application.  
The VCAA, as codified in 38 U.S.C.A. § 5103(a), and 38 C.F.R. 
§ 3.159(b), requires VA to inform a claimant of certain 
information pertinent to a claim, including the evidence 
necessary to prove a claim and which evidence VA will provide 
and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.26(a) (2006).  

Further, Huston v. Principi, 17 Vet. App. 195 (2003), held 
that the notice requirements of the VCAA pertain to 
challenges to the effective date of an award of benefits, as 
in the case now before the Board.  The RO has not issued a 
VCAA notice letter to the appellant in connection with her 
current appeal.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and all 
applicable legal precedent are fully 
complied with and satisfied. Specifically, 
the RO via the AMC must:

(a) Notify the appellant of the 
information and evidence necessary to 
substantiate her claims of entitlement to 
an effective date earlier than March 12, 
2004, for DIC, and entitlement to accrued 
benefits.

(b) Notify the appellant of the 
information and evidence she is 
responsible for providing;

(c) Notify the appellant of the 
information and evidence VA will attempt 
to obtain, e.g., that VA will make 
reasonable efforts to obtain relevant 
records not in the custody of a Federal 
department or agency and will make as many 
requests as are necessary to obtain 
relevant records from a Federal department 
or agency; and

(d) Request that the appellant provide any 
evidence in her possession that pertains 
to her claims.

2.  Thereafter, readjudicate the issues of 
entitlement to an effective date earlier 
than March 12, 2004, for DIC benefits, and 
entitlement to accrued benefits.  If the 
decision remains adverse to the appellant, 
she should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the appellant until she is 
notified by VA.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

